Exhibit 10.2

 

AGREEMENT REGARDING PARTICIPATION IN THE

FLEETBOSTON SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

THIS AGREEMENT (the “Agreement”) is made by and between Bank of America
Corporation, a Delaware corporation (“Bank of America”), and Brian T. Moynihan
(“Executive”).

 

Statement of Purpose

 

Executive participates in the FleetBoston Financial Corporation Supplemental
Executive Retirement Plan (the “SERP”). The parties desires to amend the SERP as
to Executive’s participation thereunder to provide for the cessation of
additional benefit accruals for Executive with respect to compensation and
service for periods beginning after December 31, 2005.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, Bank of America and Executive do hereby agree as follows:

 

1. SERP Amendment. The SERP is hereby amended with respect to Executive’s
participation thereunder effective as of the date hereof by the addition of a
new Subsection C to Appendix A of the SERP as follows:

 

“C. Cessation of Benefit Accruals

 

1. Background; Provisions Controlling. The Company and Brian T. Moynihan
(“Executive”) have determined to cease additional benefit accruals under the
Plan with respect to Executive’s Compensation and Credited Service for periods
beginning after December 31, 2005. The purpose of this Subsection C is to set
forth the terms and conditions of such cessation of benefit accruals, including
without limitation setting forth (i) the amount of the benefit accrued under the
Plan for Executive as of December 31, 2005 (the “Frozen SERP Benefit”) and
(ii) the terms and provisions for the payment of such Frozen SERP Benefits
following a subsequent termination of employment with the Company. The
provisions of this Subsection shall control notwithstanding any provision of the
Plan to the contrary.

 

2. Amount of Frozen SERP Benefit as of December 31, 2005. Executive’s Frozen
SERP Benefit as of December 31, 2005 shall be expressed as a monthly retirement
benefit in the form of a joint and seventy-five percent (75%) survivor annuity
commencing as of the first day of the month after attaining age sixty
(60) (Executive’s “Normal Retirement Date” for purposes of this Subsection) in
an amount equal to Six Hundred Thirteen Thousand Seven



--------------------------------------------------------------------------------

Hundred Eight Dollars ($613,708) per month, which Executive acknowledges equals
the amount of Executive’s benefit under the Plan based on Executive’s
Compensation (taking into account the target amount of Executive’s annual
incentive award for performance during 2005) and Credited Service as of
December 31, 2005 and estimated offsets for benefits accrued through
December 31, 2005 under the Basic Plan and Retirement Income Assurance Plan.

 

3. Payment of Frozen SERP Benefits.

 

(a) Normal Form of Payment. Payment of Executive’s Frozen SERP Benefit shall be
in the form of a joint and seventy-five percent (75%) survivor annuity if
Executive is married on the date of termination of employment, or an actuarially
equivalent ten-year certain and life annuity if Executive is not married on the
date of termination of employment.

 

(b) Commencement. Subject to the provisions of Paragraph 3(c) of this
Subsection, payment of Executive’s Frozen SERP Benefit shall commence in the
applicable normal form of annuity as of the first day of the month following the
date of Executive’s termination of employment with the Company, subject to the
following adjustments for early or late commencement:

 

Adjustments for Early Commencement. If Executive’s Frozen SERP Benefit is to
commence before Executive’s Normal Retirement Date, then the amount of the
Frozen SERP Benefit shall be actuarially reduced to reflect the early
commencement of such benefits.

 

Adjustments for Late Commencement. If Executive’s Frozen SERP Benefit is to
commence after Executive’s Normal Retirement Date, then the amount of the Frozen
SERP Benefit shall be actuarially increased to reflect the delayed commencement
of such benefits.

 

(c) Optional Forms of Payment. In addition to the actuarially equivalent annuity
options otherwise available under the Basic Plan, Executive may elect in
accordance with the provisions of this subparagraph (c) one of the following
optional forms of payment for Executive’s Frozen SERP Benefit:

 

  (i) a single lump sum payment;

 

  (ii) five (5) annual installments; or

 

  (iii) ten (10) annual installments.

 

The amount of a single lump sum payment shall be determined as follows depending
on whether termination of employment occurs before or after Executive’s Normal
Retirement Date:

 

2



--------------------------------------------------------------------------------

Termination Before Normal Retirement Date. If the date of Executive’s
termination of employment occurs before Executive’s Normal Retirement Date, the
amount of the lump sum payment shall be equal to the actuarially equivalent
present value of Executive’s Frozen SERP Benefit determined as of the date of
termination of employment assuming Executive’s Frozen SERP Benefit is payable in
the form of a deferred annuity commencing at Executive’s Normal Retirement Date.

 

Termination On or After Normal Retirement Date. If the date of Executive’s
termination of employment occurs on or after Executive’s Normal Retirement Date,
the amount of the lump sum payment shall be equal to the actuarially equivalent
present value of Executive’s Frozen SERP Benefit determined as of the date of
termination of employment assuming Executive’s Frozen SERP Benefit is payable in
the form of an immediate annuity.

 

The amount of installment payments shall be based on the lump sum amount of the
Frozen SERP Benefit as set forth above amortized as equal annual payments over
the applicable payment period using for such purpose the interest rate specified
in Paragraph 5 of this Subsection.

 

The single cash payment or initial installment payment, as applicable, shall be
made as soon as administratively practicable after Executive’s date of
termination of employment, and each subsequent installment payment (if
applicable) shall be made on or around the anniversary of the first payment
date.

 

An election for lump sum or installment form of payment under this subparagraph
(c) shall be made on or before December 31, 2005, and shall be immediately
effective. Executive may change the form of payment elected under this
subparagraph (c), provided that (i) such election is made at least twelve
(12) months prior to the date the payment would have otherwise commenced,
(ii) the effect of such election is to defer commencement of such payments by at
least five (5) years and (iii) such election does cause an acceleration of any
portion of the payments.

 

To be effective, any election under this subparagraph (c) shall be made on such
form, at such time and pursuant to such procedures as determined by the
Personnel Group of the Company in its sole discretion from time to time.

 

3



--------------------------------------------------------------------------------

4. Death Benefits.

 

(a) Death After Commencement of Benefits. If Executive dies after having
commenced payment of Executive’s Frozen SERP Benefit, then payment of any
benefits after such death shall be determined in accordance with the method of
payment in effect. In that regard, if Executive was receiving installment
payments under Paragraph 3(c) of this Subsection immediately prior to death, the
remaining unpaid installments shall continue to be paid to Executive’s
designated beneficiary.

 

(b) Death Before Commencement of Benefits. If Executive dies before having
commenced payment of Executive’s Frozen SERP Benefit, then the actuarially
equivalent present value of Executive’s Frozen SERP Benefit determined as of the
date of death shall be payable to Executive’s designated beneficiary in a single
lump sum payment as soon as administratively practicable after death. However,
Executive may elect in accordance with such procedures as the Personnel Group of
the Company may establish from time to time to have such death benefits payable
to Executive’s designated beneficiary in five (5) or ten (10) annual
installments (with the amount of each installment determined in accordance with
the provisions of Paragraph 3(c) above) or in an actuarially equivalent single
life annuity on the life of the designated beneficiary.

 

5. Actuarial Equivalency. For purposes of this Subsection, all determinations of
actuarial equivalency shall based on the following mortality and interest
assumptions:

 

Mortality: 1994 GAR Unisex Mortality Table

Interest: 4.90% per annum, compounded annually”

 

2. Miscellaneous.

 

(a) Conditions. This Agreement shall not become effective or enforceable unless
and until it has been approved by the Compensation Committee of the Board of
Directors of Bank of America.

 

(b) Entire Agreement. This Agreement contains the entire agreement between Bank
of America and Executive with respect to the subject matter hereof, and no
amendment, modification or cancellation hereof shall be effective unless the
same is in writing and executed by the parties hereto (or by their respective
duly authorized representatives).

 

(c) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto, and their respective heirs, executors,
administrators, legal representatives, successors and assigns, if any.

 

4



--------------------------------------------------------------------------------

(d) Multiple Originals. This Agreement is executed in multiple originals, each
of which shall be deemed an original hereof.

 

[SIGNATURES ON NEXT PAGE]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Bank of America has caused this instrument to be executed by
its duly authorized officer, and Executive has hereunto set his hand, all on the
26th day of October, 2005.

 

BANK OF AMERICA CORPORATION

By:

 

/s/ J. Steele Alphin

   

Name:

  J. Steele Alphin    

Title:

  Corporate Personnel Executive “Bank of America” /s/ Brian T. Moynihan Brian T.
Moynihan “Executive”

 

 

 

 

 

 

6